Exhibit 10.2

AVISCAR INC.

as Avis General Partner

- and -

BUDGETCAR INC.

as Budget General Partner

- and -

2233516 ONTARIO INC.

as Limited Partner

- and -

WTH CAR RENTAL ULC

as Rental ULC

- and -

WTH FUNDING LIMITED PARTNERSHIP

as Administrator and Funding LP

- and -

BNY TRUST COMPANY OF CANADA

as Indenture Trustee

- and -

BAY STREET FUNDING TRUST

as Series 2010-1 Note Purchaser

- and -

CANADIAN MASTER TRUST

as Series 2010-2 Note Purchaser

- and -

DEUTSCHE BANK AG, CANADA BRANCH

as Series 2010-3 Note Purchaser

- and -

LORD SECURITIES CORPORATION

as Back-Up Administrator

- and -

FISERV AUTOMOTIVE SOLUTIONS, INC.

as Liquidation Agent

 

 

AVIS BUDGET SECURITIZATION

GLOBAL AMENDMENT

 

 

February 17, 2011



--------------------------------------------------------------------------------

GLOBAL AMENDMENT

THIS GLOBAL AMENDMENT is made as of February 17, 2011.

AMONG:

AVISCAR INC., as Avis General Partner

- and -

BUDGETCAR INC., as Budget General Partner

- and -

2233516 ONTARIO INC., as Limited Partner (together with the Avis General Partner
and the Budget General Partner being collectively referred to as the “Partners”)

- and -

WTH FUNDING LIMITED PARTNERSHIP, a limited partnership formed under the laws of
the Province of Ontario, it is own capacity (“Funding LP”) and in its capacity
as Administrator (the “Administrator”)

- and -

WTH CAR RENTAL ULC, an unlimited liability company formed under the laws of the
Province of Alberta (“Rental ULC”)

- and -

BNY TRUST COMPANY OF CANADA, a trust company incorporated under the laws of
Canada, in its capacity as Indenture Trustee under the Indenture (the “Indenture
Trustee”)

- and -

LORD SECURITIES CORPORATION, a Delaware corporation, in its capacity as Back-up
Administrator (the “Back-up Administrator”)



--------------------------------------------------------------------------------

- and -

FISERV AUTOMOTIVE SOLUTIONS, INC., a Delaware corporation, in its capacity as
disposition agent (the “Liquidation Agent”)

- and -

MONTREAL TRUST COMPANY OF CANADA, a trust company incorporated under the laws of
Canada, in its capacity as trustee of BAY STREET FUNDING TRUST, a trust
established under the laws of the Province of Ontario, in its capacity as a
Noteholder (the “Series 2010-1 Noteholder”)

- and -

BNY TRUST COMPANY OF CANADA, a trust company incorporated under the laws of
Canada, in its capacity as trustee of CANADIAN MASTER TRUST, a trust established
under the laws of the Province of Ontario, in its capacity as a Noteholder (the
“Series 2010-2 Noteholder”)

- and -

DEUTSCHE BANK AG, CANADA BRANCH, an Authorized Foreign Bank listed on Schedule
III to the Bank Act (Canada), in its capacity as a Noteholder (the “Series
2010-3 Noteholder”)

WHEREAS the Partners are parties to a Fifth Amended and Restated Limited
Partnership Agreement dated as of August 26, 2010 (the “Funding LP Partnership
Agreement”);

WHEREAS Rental ULC and the Indenture Trustee are parties to a Trust Indenture
dated as of August 26, 2010 (the “Indenture”);

WHEREAS Rental ULC, Funding LP and the Indenture Trustee are parties to a Master
Motor Vehicle Lease Agreement dated as of August 26, 2010 (the “Master Lease
Agreement”);

WHEREAS Rental ULC, the Administrator and the Indenture Trustee are parties to
an Administration Agreement dated as of August 26, 2010 (the “Administration
Agreement”);

WHEREAS Rental ULC, the Administrator, the Indenture Trustee and the Back-up
Administrator are parties to a Back-up Administration Agreement dated as of
August 26, 2010 (the “Back-up Administration Agreement”);

 

3



--------------------------------------------------------------------------------

WHEREAS Rental ULC, the Administrator, the Indenture Trustee and the Liquidation
Agent are parties to a Liquidation Agent Agreement dated as of August 26, 2010
(the “Liquidation Agent Agreement”);

WHEREAS Rental ULC, the Administrator and the Indenture Trustee are parties to a
Supplement to the Indenture in respect of Series 2010-1 dated as of August 26,
2010 (the “Series 2010-1 Indenture Supplement”);

WHEREAS Rental ULC, the Administrator and the Indenture Trustee are parties to a
Supplement to the Indenture in respect of Series 2010-2 dated as of August 26,
2010 (the “Series 2010-2 Indenture Supplement”);

WHEREAS Rental ULC, the Administrator and the Indenture Trustee are parties to a
Supplement to the Indenture in respect of Series 2010-3 dated as of August 26,
2010 (the “Series 2010-3 Indenture Supplement”);

WHEREAS Funding LP and Rental ULC are parties to a Purchase Agreement dated as
of August 26, 2010 (the “Funding/Rental Purchase Agreement”);

WHEREAS the parties hereto wish to make certain amendments to the Funding LP
Partnership Agreement, the Indenture, the Master Lease Agreement, the
Administration Agreement, the Back-up Administration Agreement, the Liquidation
Agent Agreement, the Funding/Rental Purchase Agreement, the Series 2010-1
Indenture Supplement, the Series 2010-2 Indenture Supplement, and the Series
2010-3 Indenture Supplement in accordance with, and pursuant to, Section 13.2 of
the Indenture and Section 5.6(e) of each of the Supplements on the terms as set
forth herein; and

WHEREAS the applicable Rating Agencies have been provided with prior written
notice of the amendments herein provided in accordance with Section 13.2 of the
Indenture and Section 5.6(e) of each of the Supplements.

NOW THEREFORE in consideration of the foregoing and of the mutual covenants and
agreements contained in this Amendment and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
parties hereto hereby agree as follows:

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

Terms used herein which are defined in the Indenture, either directly or by
reference therein, have the meanings assigned to them in the Indenture unless
otherwise defined herein. In this Amendment:

“Amendment” means this Global Amendment;

“Noteholders” means, collectively, the Series 2010-1 Noteholder, Series 2010-2
Noteholder and Series 2010-3 Noteholder; and

“Supplements” means the Series 2010-1 Indenture Supplement, Series 2010-2
Indenture Supplement and Series 2010-3 Indenture Supplement.

 

4



--------------------------------------------------------------------------------

1.2 Headings

The inclusion of headings in this Amendment is for convenience of reference only
and shall not affect the construction or interpretation hereof.

 

1.3 References to Articles and Sections

Whenever in this Amendment a particular Article, section or other portion
thereof is referred to, unless otherwise indicated, such reference pertains to
the particular Article, section or portion thereof contained herein.

 

1.4 Governing Law

This Amendment is governed by and shall be construed in accordance with the laws
of the Province of Ontario and the laws of Canada applicable therein. Each party
hereto irrevocably submits to the jurisdiction of the courts of competent
jurisdiction in the Province of Ontario in respect of any action or proceeding
relating in any way to this Amendment The parties hereto shall not raise any
objection to the venue of any proceedings in any such court, including the
objection that the proceedings have been brought in an inconvenient forum.

ARTICLE 2

AMENDMENTS

 

2.1 Amendment to Funding LP Partnership Agreement

Clause (vii) of Section 3.2 of the Funding LP Partnership Agreement is hereby
removed and replaced with the following:

(vii)(A) rent any Vehicles other than Rental ULC Vehicles, (B) beneficially own
any Vehicle or (C) hold registered title to any Vehicle, directly or through any
Partner, other than as nominee, custodian and bare trustee for and on behalf of
Rental ULC as beneficial owner, and in no other capacity;

 

2.2 Amendments to Indenture

The Indenture is hereby amended as set forth in this Section 2.2:

 

  (a) The definition of “Nissan” in Section 1.1 of the Indenture is hereby
removed and replaced with the following:

“Nissan” means Nissan Canada, Inc. and its Affiliates, and their respective
successors.

 

  (b) The definition of “Toyota” in Section 1.1 of the Indenture is hereby
removed and replaced with the following:

“Toyota” means Toyota Canada Inc. and its Affiliates, and their respective
successors.

 

5



--------------------------------------------------------------------------------

  (c) Clause (d) of Section 5.2 of the Indenture is hereby removed and replaced
with the following:

Rental ULC shall deposit all Contributions received by it to the Master Vehicle
Account, the Master Rental Account or any Series Account as provided for in the
related Indenture Supplement.

 

  (d) The first two lines of Section 6.3 of the Indenture are hereby amended by
removing and replacing the text reading “…a portion of the Rental Revenues
received for the related Remittance Period…” with the following:

…a portion of the Rental Revenues received, and Contributions deposited to the
Master Rental Account, for the related Remittance Period…

 

  (e) Clause (a) of Section 6.3 of the Indenture is hereby amended by inserting
immediately after the words “Rental Revenues” in the third line of such Section
the words “, and Contributions deposited to the Master Rental Account,”.

 

  (f) Clause (a) of Section 6.4 of the Indenture is hereby amended by removing
and replacing the text reading “…a portion of the Proceeds of Distribution and
Enforcement Proceeds, if any, for the previous Settlement Period…” with the
following:

…a portion of the Proceeds of Distribution, Contributions deposited to the
Master Vehicle Account and Enforcement Proceeds, if any, for the previous
Settlement Period…

 

  (g) Clause (d) of Section 10.1 of the Indenture is hereby amended by adding
“)” after the text reading “Sections 10.1(a), (b) or (c)”.

 

  (h)

Section 13.2 is of the Indenture is hereby amended by removing and replacing the
text reading “…and the consent of not less than 66 2/3% in Outstanding Principal
Amount of the Senior Notes of each Class or Classes affected...” with the
following:

…and the consent of the Majority Holders of the Senior Notes of each Class or
Classes affected...

 

2.3 Amendments to Master Lease Agreement

The Master Lease Agreement is hereby amended as set forth in this Section 2.3:

 

  (a) Section 2.4 of the Master Lease is hereby amended by replacing the words
“or, in respect of the Initial Vehicles,” in the third line of that Section with
the words “or, to the extent permitted by Section 2.5 of the Funding/Rental
Purchase Agreement,”.

 

  (b) Clause (e) of Section 9.1 of the Master Lease is hereby amended by
removing and replacing the reference to “$2,000,000” with “$20,000,000”.

 

  (c) Clause (f) of Section 9.1 of the Master Lease is hereby amended by adding
the word “and” at the end of such clause.

 

  (d) Clause (g) of Section 9.1 of the Master Lease is hereby amended by
removing and replacing “;” and the word “and” at the end of such clause with
“.”.

 

6



--------------------------------------------------------------------------------

  (e) Clause (h) of Section 9.1 of the Master Lease Agreement is hereby removed
and deleted in its entirety.

 

  (f) Article 10 ‘General’ of the Master Lease Agreement is hereby amended by
the addition of the following as Section 10.11:

10.11 Amendments

This Agreement may be amended from time to time by a written amendment duly
executed and delivered by all parties hereto and, in respect of material
amendments, satisfaction of the Rating Agency Condition for each Outstanding
Series and Class of Notes.

 

2.4 Amendments to the Supplements

The Supplements are hereby amended as set forth in this Section 2.4:

 

  (a) The definition of “Excess Non-Program (36 month) Percentage” in
Section 1.1 of each of the Supplements is hereby removed and replaced with the
following:

“Excess Non-Program (36 month) Percentage” means, on any date, the fraction
(expressed as a percentage) which the aggregate Current Book Value of Rental ULC
Vehicles that are Non-Program Vehicles (other than box trucks) greater than 36
months old is of the aggregate Current Book Value of all Rental ULC Vehicles as
of such date.

 

  (b) Section 1.1 of each of the Supplements is hereby amended by adding the
following as a new definition:

“Excess Non-Program Truck (84 month) Percentage” means, on any date, the
fraction (expressed as a percentage) which the aggregate Current Book Value of
Rental ULC Vehicles that are both (x) box trucks and (y) Non-Program Vehicles
greater than 84 months old, is of the aggregate Current Book Value of all Rental
ULC Vehicles as of such date.

 

  (c) Section 1.1 of each of the Supplements is hereby amended by the addition
of the following definition of “Funding LP Business Revenues”:

“Funding LP Business Revenues” has the meaning given to it in the Master Vehicle
Lease Agreement.

 

  (d) Clause (l) of the definition of “Series 2010-1 Incremental Enhancement
Amount”, “Series 2010-2 Incremental Enhancement Amount” and “Series 2010-3
Incremental Enhancement Amount”, as applicable, in Section 1.1 of each of the
Supplements is hereby amended by removing and deleting the word “and” at the end
of such clause.

 

  (e) Clause (m) of the definition of “Series 2010-1 Incremental Enhancement
Amount”, “Series 2010-2 Incremental Enhancement Amount” and “Series 2010-3
Incremental Enhancement Amount”, as applicable, in Section 1.1 of each of the
Supplements is hereby amended by adding the word “and” at the end of such
clause.

 

  (f)

The definition of “Series 2010-1 Incremental Enhancement Amount”, “Series 2010-2
Incremental Enhancement Amount” and “Series 2010-3 Incremental Enhancement

 

7



--------------------------------------------------------------------------------

Amount”, as applicable, in Section 1.1 of each of the Supplements is hereby
amended by the addition of the following clause (n) to the definition in each
such Supplement:

the Excess Non-Program Truck (84 month) Percentage of the Series 2011-1
Principal Balance.

 

  (g) Article 4 ‘Allocations, Deposits and Payments’ of each of the Supplements
is hereby amended by the addition of the following as Section 4.10:

4.10 Contributions

Rental ULC may deposit Contributions received by it to any Series Account or to
the VAT Account in accordance with the Note Purchase Agreement.

 

  (h) Clause (g) of Section 5.4 of each Supplement is hereby amended by
replacing the proviso in the last three lines of such clause with the following:

provided that in respect of the period from the Closing Date to December 31,
2010, the written report shall only be delivered in respect of the December,
2010 Settlement Period and such written report shall be delivered by March 21,
2011, and provided further that supplemental written reports regarding titling
of Rental ULC Vehicles shall be delivered: (x) on March 21, 2011 in respect of
Rental ULC Vehicles located in the Province of British Columbia; and (y) in
respect of Rental ULC Vehicles located in the Province of Quebec, within 30 days
of the earlier to occur of: (i) the re-titling of all Rental ULC Vehicles to the
extent required in such Province; and (ii) June 30, 2011; each such supplemental
written report shall include a minimum sample size of 25 vehicle files for each
of such Provinces, except that in the case of clause (y) above, such vehicle
files shall only relate to Rental ULC Vehicles ordered and received after the
Closing Date.

 

  (i) Clause (e) of Section 6.1 of each such Supplement is hereby hereby removed
and replaced with the following:

Avis, Budget or Funding LP failing to pay when due any obligation (the
“underlying obligation”) for a sum certain in excess of $2,000,000 and such
failure continuing for three Business Days after (i) written notice to Avis,
Budget or Funding LP, as applicable, from the party to whom the underlying
obligation is owed if there is no grace period applicable to the underlying
obligation; or (ii) the expiry of any grace period applicable to the underlying
obligation;

 

  (j) Part (x) of Clause (i) of Section 6.1 of each such Supplement is hereby
removed and deleted in its entirety.

 

  (k) Clause (l) of Section 6.1 of each of the Supplements is hereby amended by
removing and deleting the word “or” at the end of such clause.

 

  (l) Clause (m) of Section 6.1 of each of the Supplements is hereby amended by
removing and replacing “.” at the end of such clause with “;” and the word “or”.

 

8



--------------------------------------------------------------------------------

  (m) The list of Early Amortization Events as described in Section 6.1 of each
of the Supplements is hereby amended by the addition of the following clause
(n) to Section 6.1 of each such Supplement:

 

  (n) if the average of the ratio of:

(i) the Funding LP Business Revenues (as defined in the Master Vehicle Lease
Agreement) for a Settlement Period to

(ii) the sum of (x) Rental Revenues for such Settlement Period and (y) Loss on
Dispositions calculated in respect of Non-Program Vehicles for such Settlement
Period;

for (x) three (3) consecutive Settlement Periods is less than 1.35:1 or (y) for
12 consecutive Settlement Periods is less than 1.6:1.

 

2.5 Amendment to Administration Agreement

Clause (e) of Section 5.2 of the Administration Agreement is hereby amended by
removing and replacing the reference to “$2,000,000” with “$20,000,000”.

 

2.6 Amendment to Back-up Administration Agreement

Section 6.2 of the Back-up Administration Agreement is hereby removed and
replaced with the following:

Amendment. This Agreement may be amended from time to time by a written
amendment duly executed and delivered by all parties hereto and, in respect of
material amendments, satisfaction of the Rating Agency Condition for each
Outstanding Series and Class of Notes.

 

2.7 Amendment to Liquidation Agent Agreement

Section 4.14 of the Liquidation Agent Agreement is hereby removed and replaced
with the following:

This Agreement may be amended from time to time by a written amendment duly
executed and delivered by all parties hereto and, in respect of material
amendments, satisfaction of the Rating Agency Condition for each Outstanding
Series and Class of Notes.

 

2.8 Amendments to Funding/Rental Purchase Agreement

The Funding/Rental Purchase Agreement is hereby amended as set forth in this
Section 2.8:

 

  (a) Section 2.5(a) of the Funding/Rental Purchase Agreement is hereby amended
by adding after the words “Rental ULC” in the second last line of such Section
the words: “(including as and when required pursuant to clause (iii) of
Section 2.5(c.1))”.

 

  (b) The following clause (c.1) is hereby added immediately following
Section 2.5(c) of the Funding/Rental Purchase Agreement:

(c.1) (i) to the extent that Funding LP has placed purchase orders for vehicles
for Provinces other than British Columbia prior to the Closing

 

9



--------------------------------------------------------------------------------

Date but such vehicles were not received by Funding LP in such Provinces until
following the Closing Date, or (ii) until June 30, 2011 for all vehicles located
in the Province of Quebec which were ordered and received after the Closing
Date, or (iii) until March 21, 2011 for all vehicles located in the Province of
British Columbia (including those located in such Province since the Closing
Date), in each case Funding LP shall hold registered ownership of such vehicles
as nominee, custodian and bare trustee for and on behalf of Rental ULC as
beneficial owner, and in no other capacity.

ARTICLE 3

GENERAL

 

3.1 Effective Date

The amendments set forth in this Amendment shall be effective as of the date
hereof other than those amendments in Section 2.8 hereof which shall be deemed
to have been in effect as of the Closing Date.

 

3.2 Further Assurances

Each of the parties hereto shall promptly do, make, execute or deliver, or cause
to be done, made, executed or delivered, all such further acts, documents and
things as any other party hereto may reasonably require from time to time for
the purpose of giving effect to this Amendment and shall use reasonable efforts
and take all such steps as may be reasonably within its power to implement to
their full extent the provisions of this Amendment.

 

3.3 Enurement

This Amendment shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

3.4 Counterparts

This Amendment may be executed in counterparts, each of which shall be deemed to
be an original and all of which taken together shall constitute one and the same
document.

[signature pages follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned have executed this Amendment.

 

AVISCAR INC., as Avis General Partner By:   /s/ David Calabria  

Name: David Calabria

Title:   Assistant Treasurer

BUDGETCAR INC., as Budget General Partner By:   /s/ Tim Smith  

Name: Tim Smith

Title:   Assistant Treasurer

2233516 ONTARIO INC., as Limited Partner By:   /s/ David Calabria  

Name: David Calabria

Title:   Assistant Treasurer

WTH CAR RENTAL ULC By:   /s/ David Calabria  

Name: David Calabria

Title:   Assistant Treasurer

 

  S1   GLOBAL AMENDMENT



--------------------------------------------------------------------------------

WTH FUNDING LIMITED PARTNERSHIP, in its own capacity and in its capacity as
Administrator, by its General Partner, AVISCAR INC. By:   /s/ David Calabria  

Name: David Calabria

Title:   Assistant Treasurer

BNY TRUST COMPANY OF CANADA, as Indenture Trustee and not in its individual
capacity By:   /s/ Patricia Benjamin  

Name: Patricia Benjamin

Title:   Authorized Officer

 

  S2   GLOBAL AMENDMENT



--------------------------------------------------------------------------------

FISERV AUTOMOTIVE SOLUTIONS, INC., as Liquidation Agent By:   /s/ Don Edman  

Name: Don Edman

Title:   Vice President

LORD SECURITIES CORPORATION, as Back-up Administrator By:   /s/ Orlando C.
Figueroa  

Name: Orlando C. Figueroa

Title:   Managing Director

 

  S3   GLOBAL AMENDMENT



--------------------------------------------------------------------------------

PURSUANT TO, AND IN ACCORDANCE WITH, Section 13.2 of the Indenture and
Section 5.6(e) of each of the Supplements, the undersigned hereby consent and
agree to this Amendment.

 

BNY TRUST COMPANY OF CANADA, as trustee of CANADIAN MASTER TRUST, by its
Securitization Agent, BMO NESBITT BURNS INC. By:   /s/ Terry J. Ritchie  

Name: Terry J. Ritchie

Title:

By:   /s/ Chris Romano  

Name: Chris Romano

Title:

MONTREAL TRUST COMPANY OF CANADA, as trustee of BAY STREET FUNDING TRUST, by its
Securitization Agent, SCOTIA CAPITAL INC. By:   /s/ Doug Noe  

Name: Doug Noe

Title:

DEUTSCHE BANK AG, CANADA BRANCH By:   /s/ Renat Husnudinov  

Name: Renat Husnudinov

Title:   Vice President

By:   /s/ Daniel W. Sooley  

Name: Daniel W. Sooley

Title:   Chief Legal Officer

 

  S4   GLOBAL AMENDMENT